El Juez Presidente Sr. del Tobo,
emitió la opinión del tribunal.
Alegando ser dueños de cierta finca rústica y haber sido perturbados en la posesión material de la misma por los de mandados, los demandantes iniciaron este pleito en solicitud de una sentencia que declarara su derecho y ordenara a los demandados el desalojo de la finca dejándola a la libre dis-posición de sus dueños y el pago de seiscientos dólares por los frutos percibidos indebidamente.
Los demandados contestaron negando en general todos *665los hechos de la demanda y alegando como materia de opo-sición :
“ (a) La mercantil ‘Diez y Arrarás’ no tuvo nunca título alguno sobre la finca descrita en la demanda;
“(Z>) La finca que la demandada Francisca Rosado posee en el barrio Playa, es la que ella tiene inscrita en dominio en el Registro de la Propiedad de Mayagüez, al folio 192 del tomo 27 de Añasco finca No. 1239, inscripción primera.”
Fue el pleito a juicio, se practicó una larga prueba y la corte finalmente dictó sentencia en favor de los demandantes, con excepción del pago de la suma reclamada por frutos per-cibidos indebidamente. No conformes los demandados inter-pusieron el presente recurso de apelación, señalando la co-misión de dos errores: uno, el cometido al apreciar la prue-ba, y otro, al imponer las costas.
Hemos examinado cuidadosamente la prueba practicada y de ella resulta que la finca de que se trata fue adquirida por Antonio Diez allá por el año de 1888 por compra a (ras-par Eivera. Diez la vendió a Balbina Yaque. Esta la vivió por algún tiempo y no habiendo podido pagar el precio la devolvió a Diez, que entonces formaba parte de la sociedad Diez y Arrarás, pasando la finca a ser de la propiedad de dicha sociedad. Disuelta ésta, por escritura de 12 de julio de 1905 se adjudicó al socio Arrarás, y muerto Arrarás en 1916, pasó a sus herederos, los demandantes.
Hay una circunstancia que introduce alguna confusión. En la venta primitiva a Diez y en la adjudicación a Arrarás se habla de una finca de una cuerda. De hecho se trata de una finca de cuatro cuerdas y setenta y un céntimos de otra. La finca.colinda con el mar y con un caño y se sostiene que el exceso ha sido ganado por accesión. Pero esa circunstan-cia, dada la posición asumida por los demandados dentro del pleito, en nada puede favorecerles. La finca, en su ex-tensión actual, fué poseída pacíficamente por los demandan-tes y sus antecesores y por éstos sembrada de palmas de *666coco y árboles frutales, y no teniendo los demandados nin-gún título adverso que oponer, están obligados a respetar la posesión de los demandantes.
Los demandantes probaron además que desde bacía cua-tro años los demandados Manuel, Guillermo, Angel y Eduardo Figueroa y Dionisio Nieto arrancaron la maya de la colindancia de la finca, penetraron en ella, construyeron una pequeña casa y tumbaron los cocos de las palmas y se apoderaron de ellos. La evidencia no demuestra un despojo total de la propiedad, pero sí demuestra una usurpación del derecho de propiedad continuado por más de un año pene-trando los demandados en la finca y apoderándose de sus productos. El conflicto existe, se ba ventilado en un juicio ordinario, amplio, y, al resolverlo en forma definitiva, actuó debidamente la corte de distrito.
En algo estamos conformes con los apelantes y es en que no se demostró cumplidamente acto alguno realizado por la demandada Francisca Rosado que justifique la sentencia dic-tada en contra suya. Sólo existe la manifestación, objeta-da por el abogado de los demandados, del testigo Victo-riano Guzmán, encargado de la finca, que contestando a una pregunta del abogado de los demandantes, dijo:
“Yo fui a ver qué pasaba porque iban arrancando las mayas porque habían penetrado por la parte de adentro y entonces ellos me dijeron que habían entrado con permiso, de Francisca Rosado.”
Esa manifestación quizá sea el reflejo de toda la verdad de este caso, pero por sí sola no es bastante para condenar a Francisca Rosado.
Ya fiemos expuesto cómo contestaron los demandados. En el acto de la vista se limitaron a presentar como prueba una resolución de la corte de distrito declarando justificado el dominio de una cuerda y media de terreno a favor de Francisca Rosado. No se demostró que esa cuerda y media estuviera enclavada dentro de los límites del terreno recla-mado como suyo por los demandantes y poseído por ellos en *667la forma que se ha indicado. Los demandados negaron que ellos hubieran realizado los actos de intromisión en tierra ajena y apoderamiento de sus productos que alegó la de-manda que habían cometido. No sostuvieron que entraron en la tierra de que se trata y tomaron sus productos por ser propios o con la autoridad de su dueño.
En cnanto a la condena de costas, sólo diremos que dados los actos de verdadera usurpación realizados por los de-mandados, excluida de la sentencia la demandada Eosado, nos parece enteramente justa, no obstante no haberse con-cedido todo lo pedido en la demanda.
Conviene hacer constar que a pesar de haberse eliminado al comenzar el juicio a Eduardo Figueroa como demandado, continúa figurando Como tal en el encabezamiento del pleito.
Por virtud de todo lo expuesto, debe confirmarse la sen-tencia apelada en cnanto a los demandados Manuel, Guillermo y Angel Figueroa y Dionisio Nieto, y revocarse en cnanto a la demandada Francisca Eosado.

Confirmada en parte y en parte revocada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.